“FPlCE    OF THE ATTORNEY   GENER*L   STATE   OF TEXAS

   JOHN CORNYN




                                                 March 31,1999



The Honorable Eddie Lucia, Jr.,                              Opinion No. X-0028
Chair, Special Committee on Border Affairs
Texas State Senate                                           Re:     Authority of the city council of a
P.O. Box. 12068                                              general-law city to dismiss council meetings
Austin, Texas 7871 l-2068                                    for three successive months (RQ-1192)


Dear Senator Lucia:

         You ask whether the city council of Indian Lake may dismiss or not convene regular council
meetings for three months in a row. Information submitted with your request provides the
background for your question. The minutes ofthe city council meeting for April 13,1998, state that
a motion to have no meetings in June, July and August was seconded and carried with four votes.’
According to a letter submitted with your request, only one or two aldermen and the mayor remained
in town after the last regular meeting on May 4,1998, and the other three aldermen were on vacation
after the May 4th meeting.*

        Indian Lake is a Type A general-law city, the governing body of which consists of a mayor
and five aldermen. See TEX.Lot. GOV’TCODEANN. $3 6.001 (authority to incorporate as a Type
A general-law municipality); 22.031 (composition of governing body) (Vernon 1988). A majority
of the number of aldermen constitutes a quorum, except for a called meeting or a meeting to consider
the imposition of taxes, where the quorum consists of two-thirds of the aldermen. Id. 4 22.039.
Thus, three of the five aldermen constitute a quorum of the council of Indian Lake under ordinary
circumstances, while the quorum for a called meeting or a meeting to consider the imposition of
taxes will be four city council members. Based on the facts provided, it was not possible for a
quorum of the city council to assemble to hold a meeting during the months of June, July, and
August. See Webster Y. Texas & Pac. Motor Tramp. Co., 166 S.W.2d 75 (Tex. 1942) (authority
vested in a governmental body may only be exercised as a meeting of a quorum).

        We find no statute that requires the city council of a Type A city to meet every month or that
otherwise establishes a meeting schedule. Section 22.038 of the Local Government Code provides
that the city council of a Type A city “shall meet at the time and place determined by a resolution”
and shall determine the rules of its proceedings. Thus, the city council is authorized to determine



            ‘Thisitemwas includedon the publicnoticeof the April 13,1998,meeting.

        ‘Letterfrom BarbaraJ. McKinley,ccmtih~ent,to SenatorEddie Lucia, Jr. (Aug. 14, 1998)(on file with
 OpinionCommittee,Offke of the AttorneyGeneral)[hereinafterMcKinleyletterof 8/14/98].
The Honorable Eddie Lucia, Jr. - Page 2          (JC-0028)




its own meeting times. See TEX.LOCALGOV’TCODEANN. $22.038 (Vernon 1988). We have not
been informed of any resolutions or rules adopted under this statute and thus do not know whether
the city council had adopted a meeting schedule that could not be changed by the council’s majority
vote on April 13. Accordingly, we find no basis for concluding that the council’s decision not to
hold meetings in June, July, or August, was inconsistent with law.

        You also ask whether our answer would be different if Indian Lake were a Type B general-
law city? We find no statutes governing the meeting schedule of Type B cities. Accordingly, we
find no basis for concluding that the city council’s decision not to hold meetings in June, July, or
August would be inconsistent with the law applicable to Type B cities.

         We have not been informed that any public business was neglected because of the city
council’s decision not to meet in June, July and August. We note that section 22.038 of the Local
Government Code provides that “[tlhe mayor may call a special meeting on the mayor’s own motion
or on the application of three aldermen.” Moreover, “[a]n alderman shall be fined $3 for each
meeting that the alderman fails to attend unless the absence is caused by the alderman’s illness or
the illness of a family member.” Id. Thus, it was possible to hold a meeting during the summer
months if the need arose.

         Accordingly, no statute in chapter 22 ofthe Local Government Code requires the city council
of a Type A city to meet every month or otherwise establishes a meeting schedule, nor does any
provision of chapter 23 of the Local Government Code establish a meeting schedule for the city
council of a Type B city.




          ‘A letter submittedwith your requestexpressesthe opinionthat Indian Lake may have fewerthat the 600
 residentsnecessaryto hmporate as a Type A city, see TEX.LOCALGOV’T CODEANN. 5 6.001(Vernon 1988),and
 expressesthe belief that it is achlallya Type B city. McKinleyletter of g/14/98,supra, note 2. In answeringyour
 question about a TypeB city,we do not consider whether a drop in populationbelowthe 600levelwouldautomatically
 reclassifyIndian Lake as a TypeB general-lawcity.
The Honorable Eddie Lucia, Jr. - Page 3      (JC-0028)




                                     SUMMARY

               No statute in chapter 22 of the Local Government Code requires the city
           council of a Type A city to meet every month or otherwise establishes a
           meeting schedule, nor does any provision of chapter 23 of the Local
           Government Code establish a meeting schedule for the city council of a Type
           B city.




                                             Attorney General of Texas

ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Prepared by Susan L. Garrison
Assistant Attorney General